                  Case 1:20-cv-00410-RDM Document 12-4 Filed 03/09/20 Page 1 of 5


Timothy Parlatore

From:                 Eric Montalvo <emontalvo@fedpractice.com>
Sent:                 Wednesday, February 26, 2020 6:07 PM
To:                   Timothy Parlatore; Carol Thompson; 'Gonzalez Horowitz, Brenda (USADC)'
Cc:                   'clayton.mccarl@navy.mil'; 'Paige, Ingrid E LCDR USN USFFC (USA)'; Colberg, Barbara J LCDR USN
                      COMNAVAIRLANT NOR VA (USA); Ji-Eun Lee
Subject:              RE: Shaw v. Modly, et al.: Motion to Stay Proceedings


We will consider this a "no consent" response.



Sent via the Samsung Galaxy Note9, an AT&T 5G Evolution capable smartphone




‐‐‐‐‐‐‐‐ Original message ‐‐‐‐‐‐‐‐
From: Timothy Parlatore <timothy.parlatore@parlatorelawgroup.com>
Date: 2/26/20 17:41 (GMT‐05:00)
To: Carol Thompson <CThompson@fedpractice.com>, "'Gonzalez Horowitz, Brenda (USADC)'"
<Brenda.Gonzalez.Horowitz@usdoj.gov>
Cc: "'clayton.mccarl@navy.mil'" <clayton.mccarl@navy.mil>, "'Paige, Ingrid E LCDR USN USFFC (USA)'"
<ingrid.e.paige@navy.mil>, "Colberg, Barbara J LCDR USN COMNAVAIRLANT NOR VA (USA)"
<barbara.j.colberg@navy.mil>, Eric Montalvo <emontalvo@fedpractice.com>, Ji‐Eun Lee <jlee@fedpractice.com>
Subject: RE: Shaw v. Modly, et al.: Motion to Stay Proceedings

Ms. Thompson:

Your claim makes absolutely no sense. My letter to Rep. Luria included a very detailed discussion of this issue:

Although ASN M&RA provided that a new investigation could be done, he set restrictive parameters on
any such investigation, effectively influencing the outcome to LT Shaw’s benefit. First, he completely
removed the Naval Aviation community from the process, giving sole authority to initiate an investigation
to USFFC (currently commanded by a Surface Warfare Officer) and preventing any Aviator or Naval
Flight Officer from being assigned to assist in the investigation.

Moreover, Assistant Secretary Slavonic has directed actions that are intended to influence any witness
statements by directing that they “must be informed that any previous statements made by them for the
purposes of the CDI will not be used in the CI.” As it has become common knowledge that ASN M&RA
has reversed all actions as they relate to LT Shaw, this admonition is likely to send an inappropriate
message to witnesses that since Assistant Secretary Slavonic didn’t like the results of the CDI, he would
like them to change their statements. If he were truly looking for witnesses to tell the truth, perhaps a
more appropriate admonition would be to say that “investigators should request witnesses tell the full
and truthful story, even if they believe they have already told it to the CDI investigator.”

Finally, Assistant Secretary Slavonic has improperly restricted the scope of any inquiry that USFFC may
order to “(1) Whether LT Shaw, without authorization, recorded F/A-18 TOFT training sessions; and (2)
Whether LT Shaw was conducting unauthorized training (such as Velocity Vector), or was otherwise
training outside of phase.”
                                                                1
                     Case 1:20-cv-00410-RDM Document 12-4 Filed 03/09/20 Page 2 of 5


While I appreciate that it serves your purposes to now claim that you didn’t know that ASN M&RA authorized
a second investigation, that claim is difficult to defend given the above passage, which was included in your
own motion exhibit. This is why Fed.R.Civ.P. 11 requires you to conduct a reasonable inquiry before filing a
lawsuit.

While we are on the topic, it is my understanding that under the DC Rules of Professional Conduct, “(a) A
lawyer shall not knowingly: (1) Make a false statement of fact or law to a tribunal or fail to correct a false
statement of material fact or law previously made to the tribunal by the lawyer, unless correction would require
disclosure of information that is prohibited by Rule 1.6.” Will Mr. Montalvo be filing a letter with the Court to
correct the materially false statements of fact that he made at the February 13, 2020 appearance?

Timothy C. Parlatore, Esq.
Founder and Managing Partner
Admitted to practice in New York, New Jersey and Federal Courts in Texas and Connecticut




One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787
NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. | STAMFORD C.T. |
BOZEMAN M.T.
www.parlatorelawgroup.com/

Schedule a phone call by clicking here.




CONFIDENTIAL NOTICE: This E‐mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐
2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination,
distribution, or copying of this communication is strictly prohibited. Please reply to the sender that you have received the message in error and
then delete it. Thank you.


From: Carol Thompson <CThompson@fedpractice.com>
Sent: Wednesday, February 26, 2020 5:30 PM
To: Timothy Parlatore <timothy.parlatore@parlatorelawgroup.com>; 'Gonzalez Horowitz, Brenda (USADC)'
<Brenda.Gonzalez.Horowitz@usdoj.gov>
Cc: 'clayton.mccarl@navy.mil' <clayton.mccarl@navy.mil>; 'Paige, Ingrid E LCDR USN USFFC (USA)'
<ingrid.e.paige@navy.mil>; Colberg, Barbara J LCDR USN COMNAVAIRLANT NOR VA (USA)
<barbara.j.colberg@navy.mil>; Eric Montalvo <emontalvo@fedpractice.com>; Ji‐Eun Lee <jlee@fedpractice.com>
Subject: RE: Shaw v. Modly, et al.: Motion to Stay Proceedings

Mr. Parlatore,

I appreciate the quick response.

                                                                           2
                        Case 1:20-cv-00410-RDM Document 12-4 Filed 03/09/20 Page 3 of 5

It is not our common practice to litigate via email, but I do want to clarify that your letter to Representative
Luria did not cite to any particular exhibit when supposedly referencing the letter of ASN (M&RA). We were
not informed of the full contents of the letter until we received a copy from POGO on February 20, 2020.

Your position is noted, and our motion will state that Defendant Parlatore does not consent. Thank you.

Respectfully,

Carol A. Thompson
Partner




Attorney/Client Privileged, Protected and Confidential Communication. Confidentiality / Privilege Notice: This transmission, including attachments, is intended
solely for the use of the designated recipient(s). This transmission, including attachments, is intended solely for the use of the designated recipient(s). This transmission
may contain information that is confidential and/or privileged and/or otherwise protected from disclosure. If you are not the intended recipient of this e-mail, or the
employee or agent responsible for delivering such to the intended recipient, you are hereby notified that any use, disclosure or copying of this e-mail and any attachments
is strictly prohibited. This transmission, including attachments, may be covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq., and any
unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If you are not an intended recipient of this transmission, please immediately destroy all copies
received and notify the sender.




From: Timothy Parlatore [mailto:timothy.parlatore@parlatorelawgroup.com]
Sent: Wednesday, February 26, 2020 5:17 PM
To: Carol Thompson; 'Gonzalez Horowitz, Brenda (USADC)'
Cc: 'clayton.mccarl@navy.mil'; 'Paige, Ingrid E LCDR USN USFFC (USA)'; Colberg, Barbara J LCDR USN COMNAVAIRLANT
NOR VA (USA); Eric Montalvo; Ji-Eun Lee
Subject: RE: Shaw v. Modly, et al.: Motion to Stay Proceedings

How can I consent to a motion that contains material misrepresentations of fact? You received the ASN M&RA letter on
2/20/20 from me, but you were fully aware of its contents before because my letter to Rep. Luria discussed this issue in
detail, which you included as an exhibit to your motion, Exhibit 4, pages 12‐13. In light of your own exhibits (as well as
Mr. Montalvo’s demonstrated willingness to make false statements to the Court), your motion lacks credibility.

In any event, the infirmity in your case is not that LT Shaw failed to exhaust administrative remedies, but rather that
there is no final agency decision. A stay will not change this fact. The only proper course of action for you at this point is
to dismiss.

If you choose not to dismiss, you will need to file this as an opposed motion.

Timothy C. Parlatore, Esq.
Founder and Managing Partner
Admitted to practice in New York, New Jersey and Federal Courts in Texas and Connecticut




                                                                                     3
                     Case 1:20-cv-00410-RDM Document 12-4 Filed 03/09/20 Page 4 of 5




One World Trade Center, Suite 8500, New York, NY 10007
Main: 212.603.9918 Direct: 212.679.6312 Fax: 212.202.4787
NEW YORK N.Y. | WASHINGTON D.C. | SAN DIEGO C.A. | DALLAS T.X. | ARLINGTON V.A. | FORT LEE N.J. | STAMFORD C.T. |
BOZEMAN M.T.
www.parlatorelawgroup.com/

Schedule a phone call by clicking here.




CONFIDENTIAL NOTICE: This E‐mail (including any attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510‐
2521, is confidential, and may be legally privileged. If you are not the intended recipient, you are hereby notified that any retention, dissemination,
distribution, or copying of this communication is strictly prohibited. Please reply to the sender that you have received the message in error and
then delete it. Thank you.


From: Carol Thompson <CThompson@fedpractice.com>
Sent: Wednesday, February 26, 2020 5:01 PM
To: 'Gonzalez Horowitz, Brenda (USADC)' <Brenda.Gonzalez.Horowitz@usdoj.gov>; Timothy Parlatore
<timothy.parlatore@parlatorelawgroup.com>
Cc: 'clayton.mccarl@navy.mil' <clayton.mccarl@navy.mil>; 'Paige, Ingrid E LCDR USN USFFC (USA)'
<ingrid.e.paige@navy.mil>; Colberg, Barbara J LCDR USN COMNAVAIRLANT NOR VA (USA)
<barbara.j.colberg@navy.mil>; Eric Montalvo <emontalvo@fedpractice.com>; Ji‐Eun Lee <jlee@fedpractice.com>
Subject: Shaw v. Modly, et al.: Motion to Stay Proceedings

Ms. Horowitz/Mr. Parlatore,

Good afternoon. Please find attached a proposed motion for a stay in the proceedings. As addressed in the
attached, Plaintiff learned only last week that ASN (M&RA) had authorized the second command directed
investigation. As such, Plaintiff believes it now necessary to appeal the matter to Secretary of Defense, pursuant
to 10 U.S.C. § 1034(h).

Please advise if you consent to the stay, and thank you.

Respectfully,

Carol A. Thompson
Partner




                                                                           4
                        Case 1:20-cv-00410-RDM Document 12-4 Filed 03/09/20 Page 5 of 5




Attorney/Client Privileged, Protected and Confidential Communication. Confidentiality / Privilege Notice: This transmission, including attachments, is intended
solely for the use of the designated recipient(s). This transmission, including attachments, is intended solely for the use of the designated recipient(s). This transmission
may contain information that is confidential and/or privileged and/or otherwise protected from disclosure. If you are not the intended recipient of this e-mail, or the
employee or agent responsible for delivering such to the intended recipient, you are hereby notified that any use, disclosure or copying of this e-mail and any attachments
is strictly prohibited. This transmission, including attachments, may be covered by the Electronic Communications Privacy Act, 18 U.S.C. § 2510 et seq., and any
unlawful interceptions of such may be actionable under 18 U.S.C. § 2520. If you are not an intended recipient of this transmission, please immediately destroy all copies
received and notify the sender.




                                                                                     5
